J-S65042-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MARQUELL ROBERT RENTAS                     :
                                               :
                       Appellant               :   No. 62 MDA 2018

       Appeal from the Judgment of Sentence Entered November 1, 2017
     In the Court of Common Pleas of Lancaster County Criminal Division at
                       No(s): CP-36-CR-0004356-2016


BEFORE: SHOGAN, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                       FILED FEBRUARY 15, 2019

        Marquell Robert Rentas appeals from the judgment of sentence entered

following his convictions for assault of a law enforcement officer 1 and related

offenses. Roberts argues that the mandatory minimum sentence of 20 years’

incarceration imposed by the court pursuant to 42 Pa.C.S.A. § 9719.1 is

unconstitutional. We affirm.

        The evidence presented at Rentas’s jury trial established that on July

29, 2016, when Rentas was 17 years old, he, “without provocation, fired a

high-powered rifle at [West Hempfield Township Sergeant Timothy Coyle],

with the intent to kill him.” Trial Court Opinion, filed March 6, 2018, at 4

(unpaginated). Sergeant Coyle was not injured in the shooting. The jury

convicted Rentas of assaulting a law enforcement officer under 18 Pa.C.S.A.

____________________________________________


1   18 Pa.C.S.A. § 2702.1(a).
J-S65042-18



§ 2702.1(a) for “attempt[ing] to cause . . . bodily injury to a law enforcement

officer, while in the performance of duty and with knowledge that the victim

is a law enforcement officer, by discharging a firearm.” 18 Pa.C.S.A. §

2702.1(a). Accordingly, the trial court thereafter sentenced Rentas under 42

Pa.C.S.A. § 9719.1(a), which provides that anyone convicted of assault of a

law enforcement officer under 18 Pa.C.S.A. § 2702.1(a) be sentenced to a

mandatory minimum term of 20 years’ imprisonment. See 42 Pa.C.S.A. §

9719.1(a).

      Rentas appealed, and raises a sole issue:

      In the context of imposing sentence for assault[ing a] law
      enforcement officer, does Pennsylvania’s entire sentencing
      scheme violate Mr. Rentas’s constitutional rights to equal
      protection of the laws and [his] right against cruel and unusual
      punishment because it imposes a vastly greater sentence for
      assaulting a law enforcement officer by discharging a firearm
      without an injury occurring by means of the 20 year mandatory
      provision at 42 Pa.C.S.[A. § ]9719.1 than it does for other serious,
      violent crimes against law enforcement officers where injur[i]es
      occurred?

Rentas’s Br. at 6. Rentas argues that several other crimes which actually result

in serious bodily injury to law enforcement officers—such as attempted

homicide of a law enforcement officer and aggravated assault of a law

enforcement officer—do not carry mandatory minimum sentences, and

offenders convicted of those crimes can receive minimum sentences of

incarceration as low as three years. Rentas further argues that “[t]he vast




                                     -2-
J-S65042-18



majority of other states do not have a sentencing scheme akin to

Pennsylvania’s for discharging a firearm at law enforcement.” Id. at 17.2

       The constitutionality of a statute is a question of law, over which we

exercise plenary and de novo review. Commonwealth v. Grove, 170 A.3d

1127, 1141, 1144 (Pa.Super. 2017). We are guided by the principle that

statutes    are   presumptively      constitutional,   and   will     not   be   deemed

unconstitutional     absent     a    clear,    palpable,   and      plain   showing   of

unconstitutionality. Id. at 1144-45.

       We first address Rentas’s claim that his mandatory minimum sentence

violates equal protection under the Pennsylvania and federal constitutions.

See U.S. Const. amend. XIV, § 1; Pa.Const. art. 1, § 26.3 The guarantee of

equal protection “requires that uniform treatment be given to similarly

situated parties.” Grove, 170 A.3d at 1144 (quoting Commonwealth v.

Kramer, 378 A.2d 824, 826 (Pa. 1977)). Legislators may “resort[] to

legislative classifications, provided that those classifications are reasonable

rather than arbitrary and bear a reasonable relationship to the object of the

legislation.” Id. (quoting Curtis v. Kline, 666 A.2d 265, 267-68 (Pa. 1995)).

Rentas’s claim that Pennsylvania’s legislative scheme imposes a harsher
____________________________________________


2 Rentas asserts that the standards for assessing a violation of equal
protection and the prohibition against cruel and unusual punishment overlap
because both require “rationality” within a legislative scheme. We reject the
invitation to analyze these constitutional precepts using only a broad
“rationality” standard.

3Both provisions are analyzed using the same standards. Grove, 170 A.3d at
1144.

                                           -3-
J-S65042-18



penalty upon him for using a firearm than for not using a firearm does not

implicate a suspect class or fundamental right, and we therefore engage in a

rational basis analysis. See Commonwealth v. Bullock, 913 A.2d 207, 215

(Pa. 2006).

       We have previously held that a rational basis exists for applying

enhanced      penalties     to    offenses     committed      using   firearms.   See

Commonwealth           v.   Irving,    500     A.2d   868,   872   (Pa.Super.   1985);

Commonwealth v. Norris, 499 A.2d 644, 647 (Pa.Super. 1985). We reassert

today that the basis for imposing a severe penalty where an offender attempts

to injure a police officer through the discharge of a firearm, regardless of

whether injury occurred, is entirely rational.

       We next address Rentas’s argument that the imposition of the

mandatory minimum violates the constitutional prohibitions against cruel and

unusual punishment. U.S. Const. Amend. VIII; Pa. Const. Art. 1, § 13.4 These

provisions do not require “strict proportionality between the crime committed

and the sentence imposed.” Commonwealth v. Succi, 173 A.3d 269, 285

(Pa.Super. 2017) (quoting Commonwealth v. Baker, 78 A.3d 1044, 1047

(Pa. 2013)). Rather, a sentence constitutes cruel and unusual punishment if

it is “grossly disproportionate to the crime,” as evidenced by examination of

“(i) the gravity of the offense and the harshness of the penalty; (ii) the

____________________________________________


4 The protections against cruel and unusual punishment provided by the
federal and state constitutions are coterminous. Commonwealth v. Elia, 83
A.3d 254, 267 (Pa.Super. 2013).

                                           -4-
J-S65042-18



sentences imposed on other criminals in the same jurisdiction; and (iii) the

sentences imposed for commission of the same crime in other jurisdictions.”

Id. (quoting Baker, 78 A.3d at 1047). A court need not examine the latter

criteria without a threshold showing if gross disproportionality between the

gravity of the offense and resulting penalty. Id.

      Rentas’s argument is premised solely on the comparison of the sentence

for assault of a law enforcement officer with sentences imposed for other

crimes, and he has thus failed to establish as a threshold matter how his 20-

year sentence is grossly disproportionate to his crime of attempting to

severely injure or kill a law enforcement officer by firing a high-powered rifle

at him. That the Crimes Code may contain discrepancies within its sentencing

provisions is irrelevant to this inquiry. See Elia, 83 A.3d at 269.

      To   the   extent   that   Rentas   posits    his   sentence   was   grossly

disproportionate simply because the victim was uninjured in this case, we

have previously rejected this assertion and reaffirm that rejection. See

Commonwealth v. Parker, 718 A.2d 1266, 1269 (Pa.Super. 1998)

(rejecting argument “that since no actual violence occurred, the crime should

not be considered violent”; finding 25-year minimum sentence for third

robbery conviction, where defendant did not possess a firearm or attempt to

harm anyone during bank robbery, not so grossly disproportionate as to

require further constitutional analysis). Because a 20-year mandatory




                                     -5-
J-S65042-18



minimum is not grossly disproportionate to Rentas’s crime, the court’s

imposition of that sentence was not cruel and unusual.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 02/15/2019




                                   -6-